DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2017/0140864, of record) in view of Inoue et al. (US 2009/0243780, hereinafter “Inoue”).

Claim 1: Arai discloses a multilayer coil component (Figs.1-3) comprising: 
an element body (11) including a plurality of metal magnetic particles and resin existing between the plurality of metal magnetic particles (see [0014] and [0092]); and 
a plurality of coil conductors (13) disposed in the element body, the plurality of coil conductors being separated from each other in a predetermined direction and electrically connected to each other (see Figs.2 and 3, and [0031]-[0032]), 
wherein the plurality of metal magnetic particles included in the element body includes a plurality of metal magnetic particles having a particle size equal to or greater than one third of a distance between the coil conductors adjacent to each other in the predetermined direction and equal to or less than a half of the distance (Arai discloses that the size of the magnetic alloy particles may be as such that “three or more magnetic alloy particles are arranged along the thickness direction” of the “magnetic layers 121”, which are between each respective coil in Fig.4; the examiner notes that an average size where three or more particles fit in the thickness direction translates to 1/3 the distance between layers or smaller; see [0064]), and between the coil conductors adjacent to each other in the predetermined direction, the metal magnetic particles having the particle size are distributed along the predetermined direction (see [0064]).

Arai does not clearly disclose the plurality of magnetic particles “having a particle size equal to or greater than one third of a distance between the coil conductors adjacent to each other in the predetermined direction and equal to or less than half the distance” and “in a cross-section taken along the predetermined direction, and in a region between the coil conductors adjacent to each other in the predetermined direction in the cross-section, an area of the region occupied by the metal magnetic particles having the particle size equal to or greater than one third of the distance and equal to or less than a half of the distance is greater than 50% of a total area of the region” as required by claim 1. 

Inoue discloses that in a similar inductor, magnetic particles having a diameter less than half the distance between the coils may be utilized, thus encompassing the recited magnetic particle size. See [0019]. Inoue further discloses that the area occupied by the particles having the particle size is greater than 50% of the total area of the region (see [0022], where “the filing ratio of the magnetic particles in the gap between the coil wirings … may preferably be … 50 vol. % or more”). Inoue discloses that such a particle size and arrangement results in an improved inductance value (see [0012] and [0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the particular size and volume distribution of magnetic particles of Inoue, specifically particles with a diameter within the range of 1/2 to 1/3 the distance between coil conductors and having an area of the region occupied by the metal magnetic particles having the particle size equal to or greater than one third of the distance and equal to or less than a half of the distance greater than 50% of a total area of the region, as the magnetic particles of Arai in order to have provided an improved inductance value.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Inoue as applied to claim 1 above, and further in view of Sato et al. (US 2014/0118100, of record and hereinafter “Sato”).

Claim 3: Arai and Inoue disclose the limitations of claim 1, as discussed above. However, Arai is silent with regard to the surface roughness of the coil conductors, specifically that “wherein the plurality of coil conductors includes a pair of side surfaces opposing each other in the predetermined direction (corresponding to the top and bottom surfaces of the coils 13 of Arai), and surface roughness of the pair of side surfaces is less than 40% of an average particle size of the plurality of metal magnetic particles included in the element body”. Sato discloses that the surface roughness of a coil conductor is a result effective variable, providing a particular Q value. See [0006]. Therefore, although the particular range is not disclosed by Arai, one of ordinary skill in the art would have been led by Sato to have optimized the surface roughness of the conductor coils to less than 40% an average particle size of the combination of Arai and Inoue to arrive at a desired Q value. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided surface roughness of the pair of side surfaces is less than 40% of an average particle size of the plurality of metal magnetic particles included in the element body as the optimization of coil surface roughness to achieve a desired Q value of the inductor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Inoue and Sato as applied to claim 3 above, and further in view of Omori et al. (US 2017/0294257, of record and hereinafter “Omori”).

Arai, Inoue and Sato disclose the limitations of claim 3, but do not specifically disclose that the coil conductors are “plating conductors”, as required by the claim. Omori discloses a similar multi-layer inductor (Fig.1), where “coil conductors 16 to 19 are … formed by plating or printing.” Since both types of manufacturing of planar inductors provide a desired inductor coil, the substitution of a printed inductor coil, as disclosed by Arai, with a plating inductor coil would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided plating inductor coils as a simple substitution of one known element for another to yield the predictable results of a suitable inductor coil.

Response to Arguments
Applicant’s arguments, see pgs.4-5, filed 19 August 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 over Arai in view of Hachiya have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue.
Specifically after additional consideration and in light of Applicant’s arguments, it is agreed that Hachiya does not disclose the specific particle diameter and range with the recited distribution between coil conductors as recited in amended claim 1 (previously claim 2). However, Inoue explicitly discloses providing the recited diameter of magnetic particles between coil conductors and within the recited distribution.
Since the new grounds of rejection are not necessitated by amendment, this action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849